Case 1:20-cr-00160-MKV Document 250 Filed 07/29/20 Page 1 of 1




                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
                                                     DATE FILED: 




                              'HIHQGDQW.ULVWLDQ5KHLQ VEDLOFRQGLWLRQVDUHPRGLILHGWR
                              DOORZWUDYHOWR1HZ&DQDDQ&RQQHFWLFXWRQWKHGD\VDQG
                              WLPHVGHVFULEHGLQ(&)247. SO ORDERED.


                                    7/29/2020
